Case 20-10343-LSS Doc3778 Filed 05/12/21 Pagelof3

 

a, ae ae

__FRom < Yi Sa eg
| Sugpr: BSA Boakeupts y Ne Slt S Bee wb 3 +4 eta
LER

ha I
| Deer Tudge , sachsen scp gies luni igs CENER Sie Tee aia cen 2
Bee i ti Jere +4 s brief as Dow your sa tial as, Ween eat
— valuable SB is oa Spi eee in Soiled calles Slagle baie asin kien al cit iced Lee ee
ci cance ae ing. Ane Curb seats yas supposed to teach
Me. A ugh w oc Hiness logalree _ ond social onk rehgous

| Yolues hrecyer jt Can sed me to prrvstr ust Jf eception,

| and how gly Le Cink _ FE I lt Weak oad eae Sane —
Pk Lem Sever Ay. As apeointed wowth We leaders hip of the _
Boy Scouts of Aniepica al ong wilh He Ensures __
| uthow ace trying +o mh gate ther c culpability at ae
| here obkqe wo +o o\\S exual _assautt _Sswevivors WA
dss e br cag ht claims agains f +he BSA. t+ ¢Pg eee
perc wf +o me the whole orginizaton would Se _ x
| AN shoned Lor ther Goss negh yen Ce fp protecting —
young. ildcer Com predaters ia their franks.”
Leon wan \\ wake i ale at Dan w erting fhis lett pd 2
Crom the Central V1 rain IG Kegrena | SRR ts ae
Located Tae Orange, Virguia. “aM Curre fhley
wait: ny O07 afohol program ordeced! Ab ¥ fhe
Cupeucit ~ Couyt Frou. —the — FElYVANnN a County circu |

tet ot ae have shrugaled woth alechol abuse my et ee
evive lise. _ big pa he Ve eo WD Re ae a are

 

 

 
Case 20-10343-LSS Doc 3778 Filed 05/12/21 Page2of3

pany te make alec, thot +r do _not- Sieh. ts
| blawe the BSA, and sesral ascautt Art Fe
ee eanmecl while in their Gare ‘: but certain! oto ad
Bae p) aycol ellen Cole ta. tre cJool Oo 2 ahuse +4 as oo
_Secial 1sSurs toad legal prob ree os ioe Cee

| thank you Ser your Aime. May God bless
Ee Lec Uw, rnd _ ut hatevey ‘ deais, on Pet: reach oR Tha ds

 

 

 
Case 20-10343-LSS Doc3778 Filed 05/12/21 Page3of3

 

RICHMOND VA 230

FOREVE

7 MAY 2021 pm2 "PY

BSA Bank cupts y Oas &
924 Morket St. “thy
gh Floor | ,§
Ly ibingt on , DE 14 8ol

iS6oi-soz4ss9 Pepe Mel gh fg ela lyfe ligt

   

 
